Wright, J.
(dissenting). — When this case was finally submitted in April last, my judgment was that it should be affirmed. A subsequent careful examination of the entire record has confirmed this impression. And I regret indeed that, while we unite in overruling all the *511more material points relied upon by appellants, a majority of the court should conclude to reverse upon questions which, it seems to me, are, as applied to the actual circumstances of the case, of but little practical importance; and this the more when I reflect that the ease was apparently tried with great care— occupying near ten days in its presentation to the jury —and is, to say the least, of such great doubt upon its facts as to convince me that nothing short of error the most material and prejudicial should justify an order involving the trouble and expense of a second trial, with scarcely a possibility that a different result can be reached. Finding nothing of this kind, I believe the judgment should not be disturbed.
The object of the action was to settle the right of the defendants to maintain their dam at the height shown by the testimony, on the 8th of February, 1868. And this depended upon the inquiry, whether, as thus established, it so flooded the water upon plaintiffs’ power as to occasion any perceptible damage. The parties care nothing for any possible or real back water upon the premises of plaintiff which does not interfere with this power, whether in its improved or unimpi’oved condition. To reverse the case, therefore, upon a construction of the concluding part of the eighth instruction (a conclusion, too, of at least doubtful correctness), is giving more than due weight to a matter of the least practical importance.
The language of the same instruction, however, which allowed the jury to use their “ personal examination ” of the premises in determining whether there was back water, etc., is the material error relied upon in this connection.
As to this, I say briefly, that the jury had a view of the premises, and that by order of the court. This the law allows. That they had any thing else than this view is not pretended. If the only object of the statute was *512to enable the jury to better understand, and the- more intelligently to apply the testimony of the witnesses, then I confess that I do not see why, upon this basis alone, they might not, in determining the ultimate facts, “ include,” or make use of, this “personalexamination.” If they use it to enable them to understand and apply the testimony, then, it seems to me, they are possessed of facts unknown to the parties — and whether the impressions received and the application of the testimony are true or false, can no more be discovered than if they have actually “ burdened ” themselves with testimony. And even in this view, therefore, the construction of the instruction would be unwarranted.
But I- believe the statute intended that this personal examination or view should be used with the facts and circumstances, to aid in the determination of the cause. Thus, to take an illustration drawn from the criminal statute (which is similar to that provided for civil cases, Revision, §§ 3061, 4800) — if, in a homicide, the witnesses differ as to the distance between the parties at the time oí the fatal shot, those on one side placing it at fifty, and those on the other at one hundred feet, and there is no disagreement as to the exact locality, I say the jury, having a view of the premises, have a perfect right to — that they must, that they cannot help calling to their aid their view of the locality and distance; and from these, with the testimony, they reach their conclusions. So, too, in a civil case, they may view “ the place where any material fact occurred.” A charges that B assaulted him in a building near to an inhabited dwelling to the north, but that the building had no window or other opening on that side, and that his cries for help were, hence, not heard. The existence or non-existence of such window becomes material, and the testimony is in direct conflict. The jury are conducted to the place, and now, I ask, what are *513they to do ? Make use of the view to apply the testimony, or see and know for themselves the exact condition of the wall — whether there is or not such opening? I say the latter.
Or, to take another illustration, drawn from this case : There was disagreement as to whether there was or was not a perceptible current immediately below plaintiffs’ dam. One party attempted to establish that there was, and, hence, that there was no back-water; the other, that there was not, and hence, interference with plaintiffs’ power. Now, by no means claiming that the jury could do more than view the premises, I maintain that they could not do otherwise than look at the actual condition of the water, and that the view thus had becomes an aid; is to them, and for them, and for each and every man, testimony. It is said there is no chance for cross-examination ; that the basis of the juror’s conclusion may be erroneous. I answer, “ all this is equally true, if he is to have the view only to better ” understand and explain the testimony. And so I might illustrate my views in many other ways, but this must suffice. And if to this conclusion, the objection is that a court could not properly set aside a verdict, as being against evidence, because it could not know what it was, I answer, first, that this “ view ” is not allowed, except in the opinion of the court it is proper. And, second, the legislature doubtless considered this very difficulty, and yet deemed it better to give this power — the court judging when it should be exercised — even though the difficulty of knowing upon what the verdict was based might be really increased, than to withhold it entirely. And especially so as the parties can be heard before the order is made, when this very objection, as applied to the particular case, can be fully presented and as fully considered.
*514The other construction strips the statute of its purpose, and, as I think, most beneficial effect. In it, therefore, I cannot concur. Differing from the majority of the court, as I do, upon these two points, and concurring in the others, my conclusion is -that the judgment should be affirmed.